People v Goris (2014 NY Slip Op 05801)
People v Goris
2014 NY Slip Op 05801
Decided on August 13, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 13, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
MARK C. DILLON
PLUMMER E. LOTT
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2013-02394
 (Ind. No. 9268/10)

[*1]The People of the State of New York, respondent, 
vNoel Goris, appellant.
Seymour W. James, Jr., New York, N.Y. (Heidi Bota of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Keith Dolan of counsel; Gregory Musso on the memorandum), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Foley, J.), imposed January 29, 2013, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant did not validly waive his right to appeal his sentence (see People v Lopez, 6 NY3d 248, 256). Thus, review of his excessive sentence claim is not precluded. However, the sentence imposed was not excessive (see People v Hayes, 91 AD3d 792).
ENG, P.J., DILLON, LOTT, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court